Amended and Restated on February 24, 2016



EXHIBIT 10.16
XYLEM
SENIOR EXECUTIVE SEVERANCE PAY PLAN


1.
Purpose

The purpose of this Xylem Senior Executive Severance Pay Plan ("Plan") is to
assist in occupational transition by providing severance pay for employees
covered by this Plan whose employment is terminated under the conditions
described in this Plan.
The Plan first became effective as of October 31, 2011 following the spin-off of
Xylem Inc. from ITT Corporation (the "Predecessor Corporation") on October 31,
2011. The Predecessor Corporation maintained a similar plan prior to the
spin-off (the "Predecessor Plan"), and the Plan will continue service accruals
under the Predecessor Plan. The Plan will remain in effect as provided in
Section 11, and Executives will receive full credit for their service and
participation with the Predecessor Corporation as provided in Section 4.


2.
Covered Employees

Covered employees under this Plan ("Executives") are full-time, regular salaried
employees of Xylem Inc. ("Xylem") and of any subsidiary company ("Xylem
Subsidiary") (collectively or individually as the context requires the
"Company") in Band A (Senior Vice Presidents and above to be further defined by
the Company’s Leadership Development and Compensation Committee) currently or at
any time within the two (2) year period immediately preceding the date the
Company selects as the Executive's last day of active employment ("Scheduled
Termination Date"). Executives who are employed outside of the United States are
eligible for country specific severance benefits (only) if the country specific
severance benefits are higher than the severance benefits listed below.


3.
Severance Pay Upon Termination of Employment

If the Company terminates an Executive's employment, the Executive will be
provided severance pay in accordance with the terms of this Plan except where
the Executive:
•
is terminated for Cause; “Cause” means (i) the Executive’s willful and continued
failure to substantially perform his or her duties with the Company (other than
any such failure resulting from the Executive’s incapacity due to physical or
mental illness) or (ii) the Executive willfully engaging in conduct that
demonstrably and materially injures the Company or its Affiliates, monetarily or
otherwise. “Willful” means the action is done or omitted in bad faith or without
reasonable belief that the action or omission was in the best interests of the
Company,

•
accepts employment or refuses comparable employment with a purchaser as provided
in Section 7, "Divestiture",

•
is terminated with a Scheduled Termination Date on or after the Executive's
Normal Retirement Date as defined herein, or

•
voluntarily terminates employment with the Company prior to the Scheduled
Termination Date.

No severance pay will be provided under this Plan where the Executive terminates
employment by:
•
voluntarily resigning or retiring, or

•
failing to return from an approved leave of absence (including a medical leave
of absence).

No severance pay will be provided under this Plan on any termination of
employment as a result of the Executive's death or disability.
"Normal Retirement Date" means the first of the month that coincides with or
follows the Executive's 65th birthday.



1



--------------------------------------------------------------------------------





4.
Schedule of Severance Pay

The following Schedule of Severance Pay sets forth the months of Base Pay
(“Severance Pay”) to be provided based upon the Executive's Years of Service as
of the Scheduled Termination Date (the “Severance Period”).
Years of Service
Months of Base Pay
 
Years of Service
Months of Base Pay
Less than 4
12
 
10
19
4
13
 
11
20
5
14
 
12
21
6
15
 
13
22
7
16
 
14
23
8
17
 
15
24
9
18
 
More than 15
24

"Base Pay" means the annual base salary rate payable or in effect with respect
to the Executive at the Scheduled Termination Date divided by twelve (12)
months. Such annual base salary rate will in no event be less than the highest
annual base salary rate paid or in effect with respect to the Executive at any
time during the twenty-four month (24) period immediately preceding the
Scheduled Termination Date.
"Years of Service" means the total number of completed years of employment since
the Executive's Xylem system service date to the Scheduled Termination Date,
rounded to the nearest whole year; provided that, for the purposes of "Years of
Service," service will include years with the Predecessor Corporation. The Xylem
system service date is the date from which employment in the Xylem system is
recognized for purposes of determining eligibility for vesting under the
applicable Company retirement plan covering the Executive on the Scheduled
Termination Date; provided, however, that for purposes of service under the
Predecessor Plan, employment in the Predecessor Corporation's system is
recognized for purposes of determining eligibility for vesting under the
applicable retirement plan covering the Executive.
Notwithstanding the above Schedule of Severance Pay, (i) in no event will months
of Base Pay provided to an Executive exceed the number of months remaining
between the Scheduled Termination Date and the Executive's Normal Retirement
Date or (ii) will severance pay exceed the equivalent of twice the Executive's
total annual compensation during the year immediately preceding the Scheduled
Termination Date.
Notwithstanding any other provision of the Plan to the contrary, all prior
service and participation by an Executive with the Predecessor Corporation will
be credited in full towards an Executive's service and participation with the
Company.


5.
Form of Payment of Severance Pay

Severance Pay will be paid in the form of salary continuation or a lump sum as
determined by the Company.
In the event of an Executive's death during the period the Executive is
receiving Severance Pay, the amount of severance pay remaining will be paid in a
discounted lump sum to the Executive's spouse or to such other beneficiary or
beneficiaries designated by the Executive in writing, or, if the Executive is
not married and failing such designation, to the estate of the Executive. Any
discounted lump sum paid under this Plan will be equal to the present value of
the remaining periodic payments of severance pay as determined by Xylem using an
interest rate equal to the prime rate at Citibank in effect on the date of the
Executive's death.
If an Executive is receiving Severance Pay, the Executive must continue to be
available to render to the Company reasonable assistance, consistent with the
level of the Executive's prior position with the Company, at times and locations
that are mutually acceptable. In requesting such services, the Company will take
into account any other commitments that the Executive may have. After the
Scheduled Termination Date and normal wind up of the Executive's former duties,
the Executive will not be required to perform any regular services for the
Company. In the event the Executive secures other employment during the period
the Executive is receiving Severance Pay, the Executive must promptly notify the
Company.

2



--------------------------------------------------------------------------------



Severance Pay will cease if an Executive is rehired by the Company.


6.
Benefits During Severance Period

During the Severance Period, the Executive will be eligible for continued health
and life insurance benefits at the same cost to the Executive, and at the same
coverage levels, as provided to the Executive (and the Executive’s eligible
dependents) immediately prior to his or her termination. In the event the
Company changes health and/or life insurance programs, coverage levels, benefit
providers and/or modified benefit contributions, the Executive would be treated
consistent with other Executives in the same Salary Band. If, for any reason,
the Company is unable to treat the Executive as being eligible for ongoing
participation in any Company employee benefit plans in existence immediately
prior to the termination of employment of the Executive, and if, as a result
thereof, the Executive does not receive a benefit or receives a reduced benefit,
the Company will provide such benefits by making available equivalent benefits
from other sources or making cash payments providing equivalent value (as
reasonably determined in good faith by the Company) in a manner consistent with
Section 14 below. Except as provided in this Section, the executive will not be
eligible for any other benefit. An Executive will not be eligible to participate
in any Company tax qualified retirement plans, non-qualified excess or
supplemental benefit plans, short-term or long-term disability plans, the
Company business travel accident plan or any new employee benefit plan or any
improvement to any existing employee benefit plan adopted by the Company after
the Scheduled Termination Date.


7.
Divestiture

If a Xylem subsidiary or division of Xylem where an Executive is employed is
sold or divested and if (i) the Executive accepts employment or continued
employment with the purchaser or (ii) refuses employment or continued employment
with the purchaser on terms and conditions substantially comparable to those in
effect immediately preceding the sale or divestiture, the Executive will not be
provided severance pay under this Plan. The provisions of this Section apply to
divestitures accomplished through sales of assets or through sales of corporate
entities.


8.
Disqualifying Conduct

In partial consideration for the severance pay contemplated by the Plan, if
during the period an Executive is receiving Severance Pay, the Executive (i)
directly or indirectly, hires or solicits or arranges for the hiring or
solicitation of any employee or customer of the Company or its Affiliates, or
encourages any employee to leave the Company; (ii) directly or indirectly,
assist in soliciting in competition with the Company the business of any current
customer, distributor or dealer or other sales or distribution channel partners
of the Company; (iii) engages in, becomes affiliated with, or becomes employed
by any business competitive with the Company, without the Company’s prior
written consent; (iv) uses, discloses, misappropriates or transfers confidential
or proprietary information concerning the Company or its Affiliates (except as
required by the Executive’s work responsibilities with the Company or its
Affiliates); (iv) disparages the Company; or (v) engages in any activity in
violation of Company policies, including the Company’s Code of Conduct, or
engages in conduct materially adverse to the best interests of the Company or
its Affiliates; the Company will have no further obligation to provide severance
pay.
The obligations in this Section are in addition to any other agreements related
to non-competition, non-solicitation and preservation of Company confidential
and proprietary information entered into between the Executive and the Company,
or otherwise applicable to the Executive, and nothing in this Agreement is
intended to waive, modify, alter or amend the terms of any such other agreement.
THE EXECUTIVE UNDERSTANDS THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT
PROHIBIT THE CONDUCT DESCRIBED, BUT PROVIDES FOR THE CESSATION OF SEVERANCE PAY
IF THE EXECUTIVE SHOULD CHOOSE TO VIOLATE THIS PARAGRAPH WHILE RECEIVING
SEVERANCE PAY. Nothing in this Agreement prohibits the Executive from
voluntarily communicating, without notice to or approval by the Company, with
any federal government agency about a potential violation of a federal law or
regulation.

3



--------------------------------------------------------------------------------





9.
Release

The Company will not be required to make or continue any severance payments
under this Plan unless the Executive executes and delivers to Xylem, within 45
days (or as specified in termination agreement for Executives who are employed
outside of the United States) following the Scheduled Termination Date, an
irrevocable release, satisfactory to Xylem, in which the Executive discharges
and releases the Company and the Company's directors, officers, employees and
employee benefit plans from all claims (other than for benefits to which
Executive is entitled under any Company employee benefit plan) arising out of
Executive's employment or termination of employment.


10.
Administration of Plan

This Plan will be administered by the Company, who will have the exclusive right
to interpret this Plan, adopt any rules and regulations for carrying out this
Plan as may be appropriate and decide any and all matters arising under this
Plan, including but not limited to the right to determine appeals. Subject to
applicable Federal and state law, all interpretations and decisions by the
Company’s Chief Human Resources Officer or Chief Executive Officer will be
final, conclusive and binding on all parties.


11.
Termination or Amendment

Xylem may terminate or amend this Plan ("Plan Change") at any time except that
no Plan Change may reduce or adversely affect severance pay for any Executive
whose employment terminates within two years of the effective date of the Plan
Change provided that the Executive was a covered employee under this Plan on the
date of the Plan Change.


12.
Offset

Any severance pay provided to an Executive under this Plan will be offset in a
manner consistent with Section 14 by reducing such severance pay by any
severance pay, salary continuation, termination pay or similar pay or allowance
that the Executive receives or is entitled to receive (i) under any other
Company plan, policy practice, program, arrangement; (ii) pursuant to any
employment agreement or other agreement with the Company; (iii) by virtue of any
law, custom or practice. Any severance pay provided to Executive under this Plan
will also be offset by reducing such severance pay by any severance pay, salary
continuation pay, termination pay or similar pay or allowance received by the
Executive as a result of any prior termination of employment with the Company.
Coordination of severance pay with any pay or benefits provided by any
applicable Xylem short-term or long-term disability plan will be in accordance
with the provisions of those plans.


13.
Miscellaneous

Except as provided in this Plan, the Executive will not be entitled to any
notice of termination or pay in lieu thereof, unless statutorily required. In
cases where severance pay is provided under this Plan, pay in lieu of any unused
current year vacation entitlement will be paid to the Executive in a lump sum.
Benefits under this Plan are paid for entirely by the Company from its general
assets. This Plan is not a contract of employment, does not guarantee the
Executive employment for any specified period and does not limit the right of
the Company to terminate the employment of the Executive at any time. The
section headings contained in this Plan are included solely for convenience of
reference and will not in any way affect the meaning of any provision of this
Plan.


14.
Adoption and Amendments

This Plan was initially adopted by Xylem Inc. on October 31, 2011 (the “Adoption
Date”) and most recently amended on February 24, 2016.

4



--------------------------------------------------------------------------------





15.
Section 409A

This Plan is intended to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the "Code") and will be interpreted in a manner intended to
comply with Section 409A of the Code. Notwithstanding anything herein to the
contrary, (i) if at the time of the Executive's termination of employment with
the Company the Executive is a "specified employee" as defined in Section 409A
of the Code (and any related regulations or other pronouncements thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, the
Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Executive) until a date that is the earlier
of (a) the 1st day of the seventh month following the Executive's termination of
employment with the Company and (b) the Executive’s death, at which point all
payments deferred pursuant to this Section will be paid to the Executive in a
lump sum and (ii) if any other payments of money or other benefits due hereunder
could cause the application of an accelerated or additional tax under Section
409A of the Code, such payments or other benefits will be deferred if deferral
will make such payment or other benefits compliant under Section 409A of the
Code, or otherwise such payment or other benefits will be restructured, to the
extent possible, in a manner, determined by the Company, that does not cause
such an accelerated or additional tax. To the extent any reimbursements or
in-kind benefits due under this Plan constitute "deferred compensation" under
Section 409A of the Code, any such reimbursements or in-kind benefits will be
paid in a manner consistent with Treas. Reg. Section 1.409A-3(i)(l)(iv). Each
payment made under this Plan will be designated as a separate payment" within
the meaning of Section 409A of the Code. The Company will consult with
Executives in good faith regarding the implementation of the provisions of this
Section; provided that neither the Company nor any of its employees or
representatives will have any liability to Executives with respect to the
provisions of this Section.

5

